Mr. Justice Goodwin delivered the opinion of the court. 2. Roads and bridges, § 239*—when evidence sufficient to sustain finding that prospective street car passenger struck by wagon not guilty of contributory negligence. In an action for damages for personal injuries alleged to be due to defendant running over the heel of plaintiff with the left rear wheel of its wagon while plaintiff was facing and about to enter a pay-as-you-enter street car at a street intersection, evidence held sufficient to sustain a finding that plaintiff was not guilty of contributory negligence.